Citation Nr: 1133235	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  98-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a cardiovascular disability, on a direct incurrence basis.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Veteran and EF


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision of the Regional Office (RO) which, in pertinent part, denied the Veteran's claim for service connection for a cardiovascular disability, to include as secondary to post-traumatic stress disorder (PTSD).

In November 1998, the Veteran provided oral testimony before a Hearing Officer at the RO.  The Veteran also testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) of the Board in May 2004.  The transcripts of those proceeding are of record.

An April 2007 Board decision denied the Veteran's claim of entitlement to service connection for a cardiovascular disability, claimed as secondary to service-connected PTSD.

This case was most recently before the Board in September 2009.

The reopened claim of entitlement to service connection for a cardiovascular disability, on a direct incurrence basis, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1970 RO decision denied the Veteran's claim of entitlement to service connection for a heart condition.

2.  The evidence received since the September 1970 RO denial is so significant that it must be considered in order to fairly decide the merits of the Veteran's claim of entitlement to service connection for a cardiovascular disability, on a direct incurrence basis.


CONCLUSIONS OF LAW

1.  The September 1970 RO decision which denied the Veteran's claim of entitlement to service connection for a heart condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  New and material evidence has been received and the claim for entitlement to service connection for a cardiovascular disability, on a direct incurrence basis, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In light of the favorable Board decision below to reopen the claim for service connection for a cardiovascular disability, on a direct incurrence basis, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to VA's duties to notify the Veteran, and to assist the Veteran in the development, of evidence necessary to substantiate that claim is rendered moot.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a RO decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.

A claim which was previously finally denied may be reopened, however, if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence means evidence not previously submitted to VA decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of prior evidence and which, by itself, or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Evidence is new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, regardless of whether it changes the original outcome.  Hodge, 155 F. 3d at 1363.  A revised definition of new and material evidence applies only to claims filed on or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the Veteran filed this claim to reopen prior to this date, the earlier version of the law applies.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

A September 1970 RO decision denied the Veteran's claim of entitlement to service connection for a heart disability.  Following notice to the Veteran, with appellate rights, in September 1970, no appeal was taken from that determination.  As such, the September 1970 RO decision is final.  38 U.S.C.A. § 7105.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In May 1997 the Veteran filed an application to reopen the claim.  In a December 1997 decision the RO denied the Veteran's claim and the present appeal ensued.

Evidence received since the September 1970 rating decision includes records such as a January 2005 VA record showing a diagnosis of hypertension and coronary artery disease.  The Board notes that a diagnosis of heart disability was not present at the time of the September 1970 denial, and the Board finds that the January 2005 VA record clearly contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's heart disability, and, as such, the January 2005 VA record is so significant that it must be reviewed in order to fairly decide the merits of the Veteran's claim.

Accordingly, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that the claim be reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cardiovascular disability, on a direct incurrence basis, is reopened.  To that extent only, the appeal is allowed.


REMAND

While the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a cardiovascular disability, on a direct incurrence basis, whether the Veteran has a cardiovascular disability that is related to service is a medical question and requires medical expertise.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that a February 2011 RO note indicates that the Veteran had been unable to attend a previously scheduled VA examination.  If the Veteran is still unable to attend a VA heart examination, the Veteran's claims file should be forwarded to the appropriate VA examiner for the requested opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA heart examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any cardiovascular disability that is related to service.  Rationale should be provided for any opinion offered.  

If the Veteran is unable or unwilling to attend the VA heart examination, the Veteran's claims file should be forwarded to the appropriate VA examiner for review and an opinion as to whether it is at least as likely as not that the Veteran has any cardiovascular disability that is related to service.  Rationale should be provided for any opinion offered.  

2.  The AOJ should then readjudicate the issue of entitlement to service connection for a cardiovascular disability, on a direct incurrence basis.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


